we gf pe ft
Bo Bae bo LY

UNITED STATES DISTRICTCOURT ~
MIDDLE DISTRICT OF FLORIDA 2020 JAN 13 PH a 4

TAMPA DIVISION CLERK US DISTR!
MIDDLE GIST! QTC IRS y
TARIPA FLONIGA

  

UNITED STATES OF AMERICA

v. CASE NO, B:2879 OF LS 1 35 og T

ALFREDO AGROMAYOR,
JULIO ROSA,

JOHN FIGUEROA,
EMMANUEL FULLER,
JOSHUA CORNMAN, and
CHRISTOPHER MOQUETTE

 

ORDER
The Motion to Seal Indictment and Related Documents filed by the
United States is hereby GRANTED, and the Clerk of Court is so directed.
The Clerk is further directed to seal the Indictment in this cause except
when necessary to provide certified copies of the Indictment to the United
States Attorney's Office;

It is further ordered that upon verbal request from the United States

 

Attorney's Office that the United States Marshals Service is to release: a a a
fs

Pens,

certified copy of the arrest warrant to the case agept br otlier a appropriate law

 

enforcement and/or to the United States Attorney's Office without further
order of the Court. It is further ordered that the United States Marshals
Service or other appropriate law enforcement agency may enter the arrest

warrants into the National Crime Information Center (NCIC) database or
other appropriate law enforcement database without further order of the
Court.

It is further ordered that the United States may disclose the existence of
the Indictment in any search and seizure warrants to be executed in
conjunction with the arrest of the defendants.

The Clerk is further ordered to unseal all documents relating to the
Indictment without any further Order of the Court when any named
defendant is taken into custody.

DONE AND ORDERED at Tampa, Florida, this is day of

 

January, 2020.

(wasters 0. Sab

HONORABLE CHRISTOPHER P. TUITE
United States Magistrate Judge

 
